DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,182,312 hereinafter ‘312.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 of instant Application, respectively contain elements of claims 1-18 of the ‘312 as follows:  

Claims
Instant
Claims
‘312
1
interface connector
pins
reserved
a first communication protocol
configured to switch
an operation mode
according to
second … protocol
6
interface connector
reserved
pins
a communication protocols
provide a switch
(implied unswitched mode)
a second signal
manufacturing mode
2
SFF-8639
6
SF-8639
7
memory
first … protocol or 
second … protocol
interface connector
first pin
supply voltage
compatible with first
switch
operation mode
according to
second … protocol
14
memory
manufacturing mode or
second type
Interface connector
reserved pins
supply voltage
first type
put to
operating
according to
second type
15
memory
first … voltage
interface connector
switch
via … pins
signal
a voltage level greater than
first power supply voltage
an operation mode
first … mode
second … mode
14
18

17
memory
(pullup resistor) *
Interface connector
switch signal
reserved pins
signal
(pullup resistor) *
first power supply voltage
operating
operating
manufacturing mode


Therefore, claims 6 and 14 of the ‘312 anticipate(s) the instant application’s claim 1, 2, and 7.

Claim 18 of ‘312 does not expressly disclose a first voltage greater than supply voltage.  However, it is common sense that pull up resistor sets up two voltage at end of each resistors and one higher than other would provide the switch.  



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (U.S. Patent 5,768,612) , hereinafter Nelson.

Referring to claim 1, Nelson teaches, as claimed, an apparatus, comprising: 

an interface connector (see Fig. 3, PCI Conn 50) comprising one or more pins (see Fig.3, pin 4, 17, 20), wherein: 

the one or more pins are reserved pins (see Fig. 3, pin 17 and 20) for a first communication protocol (PCI compliance, see Col. 6, Line 29); and 

the one or more pins are configured to switch (see Fig. 3, Pull Up Resistors 54, 55) an operation mode (IDE, see Col. 6 Line 24; Note, PCI or IDE is an operation mode) of the apparatus that operates according to a second communication protocol (IDE, see Col. 6, Line 24, Note, IDE is 2nd communication protocol to PCI’s first).

As to claim 2, Nelson teaches the apparatus of claim 1, wherein the one or more pins corresponds to one or more P pins of an SFF-8639 (see Fig. 3, pin 17 and 20; Note, pins are functional equivalent to each other) or SFF-TA-1001 interface connector.  

As to claim 3, Nelson teaches the apparatus of claim 1, wherein the one or more pins do not include a dual port enable pin (see Fig.3; Note, no dual port enabled pin).  

As to claim 4, Nelson teaches the apparatus of claim 1, wherein the one or more pins do not include one or more E pins of an SFF-8639 or SFF-TA-1001 interface connector (see Fig.3; Note, there is no SFF-TA-1001).  

As to claim 5, Nelson teaches the apparatus of claim 1, wherein the one or more pins do not include a host port configuration type pin (see Note, at least one pin do not incule a host port configuration type pin).  
As to claim 6, Nelson teaches the apparatus of claim 1, wherein the interface connector is a peripheral component interconnect express (PCIe) connector (see Fig.3, PCI CONN 50).

Referring to claim 7, Nelson teaches, as claimed, a system, comprising: 

a memory component (hard disk, see Col. 5, Line 3) configured to operate according to a first communication protocol (PCI compliance, see Col. 6, Line 29) or a second communication protocol (IDE, see Col. 6, Line 24, Note, IDE is 2nd communication protocol to PCI’s first); and 

an interface connector (see Fig. 3, PCI Conn 50) comprising a first pin configured to: 

provide a power supply voltage (see Fig. 3, Pull Up Resistor 54; Note, nature of pull up resistor to have supply voltage) that is compatible with a first communication protocol; and 

switch an operation mode (IDE, see Col. 6 Line 24; Note, PCI or IDE is an operation mode) of the memory component when the memory component operates according to a second communication protocol (IDE, see Col. 6 Line 24; Note, PCI or IDE is an operation mode).

As to claim 8, Nelson teaches the system of claim 7, wherein the interface connector is an U.2 or U.3 interface connector (see Fig.3, PCI CONN; Note, functional equivalent).  

As to claim 9, Nelson teaches the system of claim 8, wherein the first pin comprises a P7, P8, or P9, or any combination thereof, of the interface connector (see Fig.3).

Referring to claim 15, Nelson teaches, as claimed, a system, comprising: 

a memory component (hard disk, see Col. 5, Line 3) configured to operate with a first power supply voltage (see Fig. 3, Pull Up Resistor 54; Note, nature of pull up resistor to have supply voltage); and 

an interface connector (see Fig. 3, PCI Conn 50) is configured to switch, via one or more pins (see Fig. 3, pin 17 and 20)  that are configured to provide a signal having a voltage level greater than that of the first power supply voltage (see Fig. 3, Pull Up Resistor 54; Note, nature of pull up resistor to have supply voltage), an operation mode (IDE, see Col. 6 Line 24; Note, PCI or IDE is an operation mode) of the memory component from a first operation mode to a second operation mode (IDE, see Col. 6 Line 24; Note, PCI or IDE is an operation mode).

As to claim 16, the modification teaches the system of claim 15, wherein the one or more pins are further coupled to a resistor (see Fig. 3, Pull Up Resistor 54; Note, nature of pull up resistor to have supply voltage) to reduce a voltage level of the signal provided by the one or more pins to be compatible with the first power supply voltage.  

As to claim 17, the modification teaches the system of claim 15, wherein: the memory component is further configured to operate according to a first communication protocol; and the one or more pins are configured to provide a second power supply voltage that is compatible with a second communication protocol, wherein a voltage level of the second power supply voltage is greater than that of the first power supply voltage (see Fig. 3, Pull Up Resistor 54; Note, nature of pull up resistor to have supply voltage).  

As to claim 18, the modification teaches the system of claim 15, wherein the memory component is configured to switch the operation mode of the memory component from the second operation mode to the second operation mode (IDE, see Col. 6, Line 24, Note, IDE is 2nd communication protocol to PCI’s first).  

As to claim 19, the modification teaches the system of claim I5, wherein the one or more pins comprises a single pin (see Fig. 3, pin 17 and 20; Note, pins are functional equivalent to each other) of the interface connector.  

As to claim 20, the modification teaches the system of claim 15, wherein the memory component is a controller configured to serve the system via a non-volatile memory express (NVMe) interface (hard disk, see Col. 5, Line 3).

Allowable Subject Matter

Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcome the ODP rejection(s) set forth in this Office action by properly filing Terminal Disclaimer.







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183